DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 10, 17 and 19 have been amended. Claims 2-3 and 18 have been cancelled. Claims 1, 4-17 and 19-20 remain pending and are ready for examination.

Claim Objections
Claim 19 objected to because of the following informalities:  Claim 19 reads “The storage device of claim 18...” However, claim 18 has been cancelled. Claim 19 should therefore be dependent upon claim 17.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication No. 2021/0011842 -- "Lee") in view of Hasegawa et al. (US Publication No. 2005/0240696 -- "Hasegawa") in further view of Bavishi (US Publication No. 2020/0278797 -- "Bavishi").

Regarding claim 17, Lee teaches A storage device configured to communicate with a host by using a universal flash storage (UFS) interface, (Lee paragraph [0022], The memory system 110 may operate to store data for the host 102 in response to a request of the host 102. Non-limiting examples of the memory system 110 may include a solid state drive (SSD), a multi-media card (MMC), a secure digital (SD) card, a universal storage bus (USB) device, a universal flash storage (UFS) device) the storage device comprising: a nonvolatile memory device including a turbo write buffer area and a user storage area; (Lee paragraph [0031], A memory system 110 may support turbo write such that the memory device 150 including the MLC memory block provides high access performance to a user. In some implementations, a memory system 110 can employ a turbo write scheme to increase the write speed of MLC memory blocks by using internal SLC buffering space. separated from the “normal” MLC memory space with MLC memory blocks to improve performance. In writing data, the system 110 first writes to the SLC buffering space at a high speed and subsequently transfers the written data in the SLC buffering space to the MLC memory space at a lower speed than the high speed during the idle time, thus freeing up the SLC buffering space for additional turbo write. In one example, upon receipt of a turbo write request from a host 102, a controller 130 may write data received from the host 102 into the SLC memory block of the memory device 150, and then write that data from the SLC memory block into the MLC memory block during an idle time of the memory device 150. In this way, the turbo write scheme enables the memory system 110 to improve performance while storing a large amount of data in the MLC memory block. A buffering area is used to store turbo write commands along with a user/host storage region containing permanent memory blocks) and a memory controller configured to read read data from the nonvolatile memory device in response to a read request from the host, (Lee paragraph [0048], The host interface 132 may receive a request from the host 102 and analyze the request of the host 102. For example, the host interface 132 may analyze whether the request of the host is a read request or a write request. When the request of the host is the write request, the host interface 132 may analyze whether the write request is a normal write request or a turbo write request. The host interface 132 may queue the analyzed request in the request queue 202. The read request can be sent to the storage device via a host interface. Also see Lee paragraph [0058], The memory 138 may serve as a working memory of the memory system 110 and the controller 130, and store data for driving the memory system 110 and the controller 130. The controller 130 may control the memory device 150 to perform read, program and erase operations in response to a request from the host 102. The controller 130 may provide data read from the memory device 150 to the host 102, may store data provided from the host 102 into the memory device 150. The memory 138 may store data required for the controller 130 and the memory device 150 to perform these operations. For example, the memory 138 may store the mapping table. The data that is read corresponding to the read operation can be returned to the host).
Lee does not teach to load read data information about the read data on a response packet, and to transfer the response packet to the host, wherein the read data information includes location information indicating in which one of the user storage area and the turbo write buffer area at least part of the read data is located, and hit information indicating whether different parts of the read data are located in the turbo write buffer and the user storage area, respectively.
However, Hasegawa teaches to load read data information about the read data on a response packet, (Hasegawa paragraph [0046], According to this feature, the request packet includes the address size field. When an address size value set in the address size field is zero, reading of an address from the address field of the received request packet is omitted. When an address size value set in the address size field is other than zero, an address, size of which is indicated by the set address size value is read from the address field. This enables the request packet having the same field configuration to be used as different types of packets merely by changing the setting of the address size value in the address size field. Therefore, efficient data transfer can be implemented using a small number of types of packets. Hasegawa paragraph [0049], With this data transfer control device, when the address size value set in the address size field is other than zero, the link controller may read an address, size of which is indicated by the set address size value from the address field and may determine an access destination corresponding to the read address. Hasegawa not only transmits the read data, but also read attribute data that is attached in a response packet to the host, see Hasegawa paragraph [0084], A read request packet shown in FIG. 3A is a packet for requesting reading of data. The read request packet includes a header field including response request, packet type, label, retry, address size, and data length fields, an address field for designating a read destination (access destination in a broad sense), and a CRC field) and to transfer the response packet to the host (Hasegawa paragraphs [0039-0041], With this data transfer control device, when a read request packet in which the response request value indicating that response is requested is set in the response request field has been received, the link controller may direct transmission of a response packet for the read request packet, and, when the partner device has transmitted an acknowledge packet for the response packet, the link controller may perform reception processing of the transmitted acknowledge packet. This enables efficient data transfer to be implemented when the request packet is the read request packet. With this data transfer control device, when a transaction error of the received request packet has been detected, the link controller may direct transmission of a negative acknowledge packet for the request packet without reading the response request value set in the response request field of the request packet. The data can be sent to the host via a response packet).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee with those of Hasegawa. Hasegawa teaches sending read attribute data to the host along with the read data. This attribute data can be used to provide the host with more data which can be used to transmit data more efficiency and allocate read data to the buffer/storage with a higher degree of accuracy based on said data (Hasegawa paragraph [0066], According to this feature, the request packet includes the address size field. When an address is unnecessary for the request packet, a request packet in which an address size value of zero is set and the address field is omitted is transmitted. When an address is necessary for the request packet, a request packet in which an address size value other than zero is set and an address, size of which is indicated by the address size value is set in the address field is transmitted. This enables the request packet having the same field configuration to be used as different types of packets merely by changing the setting of the address size value in the address size field. Therefore, efficient data transfer can be implemented using a small number of types of packets). Additionally, Hasegawa teaches sending the data to the host via a response data packet. The usage of response data packets allows for additional security features as well as enhanced flexibility and efficiency for the memory system and data transmission (Hasegawa paragraph [0046], According to this feature, the request packet includes the address size field. When an address size value set in the address size field is zero, reading of an address from the address field of the received request packet is omitted. When an address size value set in the address size field is other than zero, an address, size of which is indicated by the set address size value is read from the address field. This enables the request packet having the same field configuration to be used as different types of packets merely by changing the setting of the address size value in the address size field. Therefore, efficient data transfer can be implemented using a small number of types of packets).

Lee in view of Hasegawa does not teach wherein the read data information includes location information indicating in which one of the user storage area and the turbo write buffer area at least part of the read data is located, and hit information indicating whether different parts of the read data are located in the turbo write buffer and the user storage area, respectively.

However, Bavishi teaches wherein the read data information includes location information indicating in which one of the user storage area and the turbo write buffer area at least part of the read data is located, and hit information indicating whether different parts of the read data are located in the turbo write buffer and the user storage area, respectively (Bavishi paragraph [0045], The caching component 113 also includes various queues that are used for different purposes. The queues can be first-in, first-out (FIFO) queues. As such, the queues can be used to process requests, operations, and/or data in the order in which the requests, operations, and/or data are received and stored in the various queues. The caching component 113 can include a fill queue 214, a hit queue 216, an evict queue 218, a priority queue 220, and a pend queue 222. The fill queue 214 can store data obtained from the backing store and fill operations generated for the data. The fill operations can be generated when a read request is received and the requested data is not found (cache miss) in either read-only cache 200 or write-read cache 202. The hit queue 216 can store the requests for data that is found (cache hit) in the read-only cache 200 or the write-read cache 202. The read data information can include cache hit/miss information for both the first and second cache regions. Also see paragraph [0049], For a read request, the caching component 113 searches the read-only CAM 204 and write-read CAM 206 to determine if a matching tag is found. Finding a matching tag indicates that the data is stored at a cache line of the read-only cache 200 or the write-read cache 202 depending at which CAM 204 or 206 the matching tag is found. If there is a hit, meaning that the matching tag is found in one of the CAMs 204 or 206, then the request is executed relatively quickly as compared to accessing the backing store. Note that Bavishi includes move information because the hit/miss information for the cache provided details the cache portion for which the hit is detected, whether it be the non-moveable cache or the movable cache).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Hasegawa with those of Bavishi. Bavishi teaches providing hit/miss cache information as read data attribute information. Cache hit/miss information is vital to the performance of a memory system as it provides a feedback method for the type of data being cached and whether or not it is being accessed frequently. It can also allow for updates or amendments to the caching allocation of data based on the hit/miss results (i.e., caching certain data that is frequently "missed" by attempting to access said data but said data being located in storage). This improves both functionality and speed of the cache (Bavishi paragraph [0049], For a read request, the caching component 113 searches the read-only CAM 204 and write-read CAM 206 to determine if a matching tag is found. Finding a matching tag indicates that the data is stored at a cache line of the read-only cache 200 or the write-read cache 202 depending at which CAM 204 or 206 the matching tag is found. If there is a hit, meaning that the matching tag is found in one of the CAMs 204 or 206, then the request is executed relatively quickly as compared to accessing the backing store. If there is a miss, meaning that the matching tag is not found in one of the CAMs 204 or 206, then the read-only outstanding command queues 208 and the write-read outstanding command queues 210 are searched for the matching tag. If there is a hit, and the matching tag is found in one of the outstanding command queues 208 or 210, then the request is stored in the outstanding command queue that is assigned the matching tag. If there is a miss in the outstanding command queues 208 and 210, then one of the outstanding command queues 208 or 210 can be selected and assigned the tag included in the address of the request. The outstanding command queues 208 and 210 can prevent data hazards by enabling processing of requests in the order in which the requests are received for a cache line. Further, the outstanding command queues 208 and 210 can improve quality of service and performance by enabling performing requests out of order for different cache lines when data is obtained faster for a request received subsequent to a firs request).

Regarding claim 19, Lee in view of Hasegawa in further view of Bavishi teaches The storage device of claim 18, wherein the read data information includes hit/miss information indicating whether the read data are present in the turbo write buffer area (Bavishi paragraph [0045], The caching component 113 also includes various queues that are used for different purposes. The queues can be first-in, first-out (FIFO) queues. As such, the queues can be used to process requests, operations, and/or data in the order in which the requests, operations, and/or data are received and stored in the various queues. The caching component 113 can include a fill queue 214, a hit queue 216, an evict queue 218, a priority queue 220, and a pend queue 222. The fill queue 214 can store data obtained from the backing store and fill operations generated for the data. The fill operations can be generated when a read request is received and the requested data is not found (cache miss) in either read-only cache 200 or write-read cache 202. The hit queue 216 can store the requests for data that is found (cache hit) in the read-only cache 200 or the write-read cache 202. The read data information can include cache hit/miss information for both the first and second cache regions. Also see paragraph [0049], For a read request, the caching component 113 searches the read-only CAM 204 and write-read CAM 206 to determine if a matching tag is found. Finding a matching tag indicates that the data is stored at a cache line of the read-only cache 200 or the write-read cache 202 depending at which CAM 204 or 206 the matching tag is found. If there is a hit, meaning that the matching tag is found in one of the CAMs 204 or 206, then the request is executed relatively quickly as compared to accessing the backing store).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Hasegawa with those of Bavishi. Bavishi teaches providing hit/miss cache information as read data attribute information. Cache hit/miss information is vital to the performance of a memory system as it provides a feedback method for the type of data being cached and whether or not it is being accessed frequently. It can also allow for updates or amendments to the caching allocation of data based on the hit/miss results (i.e., caching certain data that is frequently "missed" by attempting to access said data but said data being located in storage). This improves both functionality and speed of the cache (Bavishi paragraph [0049], For a read request, the caching component 113 searches the read-only CAM 204 and write-read CAM 206 to determine if a matching tag is found. Finding a matching tag indicates that the data is stored at a cache line of the read-only cache 200 or the write-read cache 202 depending at which CAM 204 or 206 the matching tag is found. If there is a hit, meaning that the matching tag is found in one of the CAMs 204 or 206, then the request is executed relatively quickly as compared to accessing the backing store. If there is a miss, meaning that the matching tag is not found in one of the CAMs 204 or 206, then the read-only outstanding command queues 208 and the write-read outstanding command queues 210 are searched for the matching tag. If there is a hit, and the matching tag is found in one of the outstanding command queues 208 or 210, then the request is stored in the outstanding command queue that is assigned the matching tag. If there is a miss in the outstanding command queues 208 and 210, then one of the outstanding command queues 208 or 210 can be selected and assigned the tag included in the address of the request. The outstanding command queues 208 and 210 can prevent data hazards by enabling processing of requests in the order in which the requests are received for a cache line. Further, the outstanding command queues 208 and 210 can improve quality of service and performance by enabling performing requests out of order for different cache lines when data is obtained faster for a request received subsequent to a firs request).

Regarding claim 20, Lee in view of Hasegawa in further view of Bavishi teaches The storage device of claim 19, wherein the hit/miss information includes move information of the read data in the storage device or partial hit information indicating a partial hit where the read data are present in the turbo write buffer and the user storage area (Bavishi paragraph [0045], The caching component 113 also includes various queues that are used for different purposes. The queues can be first-in, first-out (FIFO) queues. As such, the queues can be used to process requests, operations, and/or data in the order in which the requests, operations, and/or data are received and stored in the various queues. The caching component 113 can include a fill queue 214, a hit queue 216, an evict queue 218, a priority queue 220, and a pend queue 222. The fill queue 214 can store data obtained from the backing store and fill operations generated for the data. The fill operations can be generated when a read request is received and the requested data is not found (cache miss) in either read-only cache 200 or write-read cache 202. The hit queue 216 can store the requests for data that is found (cache hit) in the read-only cache 200 or the write-read cache 202. The read data information can include cache hit/miss information for both the first and second cache regions. Also see paragraph [0049], For a read request, the caching component 113 searches the read-only CAM 204 and write-read CAM 206 to determine if a matching tag is found. Finding a matching tag indicates that the data is stored at a cache line of the read-only cache 200 or the write-read cache 202 depending at which CAM 204 or 206 the matching tag is found. If there is a hit, meaning that the matching tag is found in one of the CAMs 204 or 206, then the request is executed relatively quickly as compared to accessing the backing store. Note that Bavishi includes move information because the hit/miss information for the cache provided details the cache portion for which the hit is detected, whether it be the non-moveable cache or the movable cache).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Hasegawa with those of Bavishi. Bavishi teaches providing hit/miss cache information as read data attribute information. Cache hit/miss information is vital to the performance of a memory system as it provides a feedback method for the type of data being cached and whether or not it is being accessed frequently. It can also allow for updates or amendments to the caching allocation of data based on the hit/miss results (i.e., caching certain data that is frequently "missed" by attempting to access said data but said data being located in storage). This improves both functionality and speed of the cache (Bavishi paragraph [0049], For a read request, the caching component 113 searches the read-only CAM 204 and write-read CAM 206 to determine if a matching tag is found. Finding a matching tag indicates that the data is stored at a cache line of the read-only cache 200 or the write-read cache 202 depending at which CAM 204 or 206 the matching tag is found. If there is a hit, meaning that the matching tag is found in one of the CAMs 204 or 206, then the request is executed relatively quickly as compared to accessing the backing store. If there is a miss, meaning that the matching tag is not found in one of the CAMs 204 or 206, then the read-only outstanding command queues 208 and the write-read outstanding command queues 210 are searched for the matching tag. If there is a hit, and the matching tag is found in one of the outstanding command queues 208 or 210, then the request is stored in the outstanding command queue that is assigned the matching tag. If there is a miss in the outstanding command queues 208 and 210, then one of the outstanding command queues 208 or 210 can be selected and assigned the tag included in the address of the request. The outstanding command queues 208 and 210 can prevent data hazards by enabling processing of requests in the order in which the requests are received for a cache line. Further, the outstanding command queues 208 and 210 can improve quality of service and performance by enabling performing requests out of order for different cache lines when data is obtained faster for a request received subsequent to a firs request).

Allowable Subject Matter
Claims 1 and 4-16 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 10 have been amended to recite allowable subject matter as new claim limitations. The independent claims now recite further details regarding the operation of the read data management as well as the turbo write buffer. The claims describe a storage device utilizing a turbo write buffer for read requests, which includes dividing the turbo write buffer into two separate storage areas, one where data is prohibited from moving to the user storage area, and a second turbo buffer area where it may be transferred. The usage of a turbo write buffer as two separate buffers which restrict or allow the movement of data separately overcomes the existing rejection and is novel in the technological field. The claims are therefore determined to be allowable, as are dependent claims 4-9 and 11-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 4-7 (numbered pages 9-12), filed March 10th, 2022, with respect to Claims 1 and 4-16 have been fully considered and are persuasive.  The 35 U.S.C. 103 Rejection of Claims 1 and 4-16 has been withdrawn. 

The arguments corresponding to the limitations of Claims 1 and 10 have been considered and are determined to be persuasive. The current limitations are determined to be novel, as described in the Allowable Subject Matter section.


Applicant's arguments filed March 10th, 2022 have been fully considered but they are not persuasive.


Applicant argues:
“The Office Action (in p. 4) concedes “Lee does not teach the storage device transfers ... read data information including attributes of the read data to the host”. Thus, it follows that Lee does not teach more specifically transfer from a storage to a host of “read data information includes location information indicating in which one of the user storage area, the first buffer area, and the second buffer area at least part of the read data is located”, as recited in claim 1.
The Office Action (in p. 5) contends that paragraphs 46, 49, and 84 of Hasegawa teach transfer of read data attribute data from a storage device to a host.
Applicant respectfully disagrees. Paragraphs 46 and 49 of Hasegawa refers to a request packet from the host to the storage device and not to a response packet from the storage device to the host. Thus, the various fields mentioned as being in the request packet in paragraphs 46 and 49 such as the address size field are not considered attributes of read data sent from a storage device to a host in response to a read request. Paragraph 84 of Hasegawa refers to a read request packet sent from the host to the storage device and to not to a response packet sent from the storage device to the host. Thus, the various fields mentioned as being in the read request packet in paragraph 84 such as the packet type, label, retry, address size, CRC, etc. are not considered attributes of read data sent from a storage device to a host in response to a read request from the host.
While paragraph 85 of Hasegawa refers to a response packet including a packet type, label, and retrv fields, a response data field, and a CRC field; there is no teaching in Hasegawa of any of these fields indicating whether the requested read data is located in one of a user storage area, a first buffer area of a turbo write buffer storing data prohibited from moving to the user storage area, or a second buffer area of a turbo write buffer storing data that is allowed to be moved to the user storage area.”

The examiner respectfully disagrees. The examiner notes that the mapping/citation of the Lee and Hasegawa references are a bit different than the applicant’s interpretations of said mapping/citations. The Lee reference is in fact cited as teaching the transmitting of read data, not the Hasegawa reference. This is indicated by the bold section in the Lee reference for the limitation “transmitting the read data” (Lee paragraph [0058], The memory 138 may serve as a working memory of the memory system 110 and the controller 130, and store data for driving the memory system 110 and the controller 130. The controller 130 may control the memory device 150 to perform read, program and erase operations in response to a request from the host 102. The controller 130 may provide data read from the memory device 150 to the host 102, may store data provided from the host 102 into the memory device 150. The memory 138 may store data required for the controller 130 and the memory device 150 to perform these operations. For example, the memory 138 may store the mapping table. The data that is read corresponding to the read operation can be returned to the host). The Hasegawa reference meanwhile, has been added merely to disclose the concept of using a transfer packet, as well as the teaching of having read data include location information (see Hasegawa paragraphs [0039-0041] and [0046] as cited above). Those are the only concepts the addition of the Hasegawa reference is targeted towards.

Applicant further argues:
“The Office Action (in page 26) cites paragraphs 80 and 98 of Cheru as allegedly teaching the read data information includes location information indicating an area, from which the read data are read, from among the user storage area, the first buffer area, and the second buffer area.
Applicant respectfully disagrees. Paragraph 80 of Cheru merely refers to a data structure that may be stored entirely in a non-volatile storage medium 132 or have portions thereof stored in a volatile memory. Further, there is no teaching in Cheru of responding to a read request with read data and information indicating whether the read data is located within the non-volatile memory or the volatile memory. Paragraph 98 of Cheru mentions a host system initiating a read data operation by specifying a data object and attributes associated with the data object. However, Cheru does not teach a storage device responding to the initiating with the data object and attributes that indicate in which one of the non-volatile and volatile memory at least part of the data object is located.”

The examiner respectfully disagrees. The examiner asserts that as the current claim is written, the teachings of the Cheru reference must only contain read data containing location information of read data from among storage and buffer areas. As the claims are currently constructed, the examiner asserts that Cheru sufficiently teaches these limitations, as Cheru discloses a system by which a read data operation can specify data objects and data attributes, including attributes such as location information, as well as a tiered storage structure, which includes multiple cached portions as well as a non-volatile memory region (Cheru paragraph [0080], FIG. 3B is a simplified, conceptual diagram of a tiered data structure 300-2 (e.g., a B-tree), similar to the tiered data structure 300-1 depicted in FIG. 3A. Tiered data structure 300-2 is typically stored in non-volatile storage medium 132 of storage device 120. Optionally, cached portions of tiered data structure 300-2 are stored in volatile memory (e.g., a volatile memory portion of memory 206-1) of computer system 110 to facilitate efficient operation of tiered data access module 224-1. Alternatively, cached portions of tiered data structure 300-2 are stored in volatile memory (e.g., a volatile memory portion of controller memory 206-2) of management module 121 (FIG. 2B) to facilitate efficient operation of tiered data access module 224-2. For further details regarding the user storage, see Cheru paragraph [0084], FIGS. 4A-4B illustrate conceptual flow charts representations of methods of managing a data storage system, in accordance with some embodiments. More specifically, FIGS. 4A-4B represent simplified, conceptual flow charts of write and read operations to and from a non-volatile memory device, such as flash memory, employing a tiered data structure. It will be understood that numerous flash memory configurations can be used similarly). For the above reasons, the rejection of Claims 17 and 19-20 are maintained.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./           Examiner, Art Unit 2136        

/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136